Citation Nr: 1814390	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-13 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an elevated cholesterol disorder.

2. Entitlement to service connection for laceration scar of the left 5th digit.

3. Entitlement to service connection for erectile dysfunction, claimed as secondary to the service-connected lumbosacral strain with mechanical low back pain.

4. Entitlement to service connection for a testicular disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by RO. 

A complete transcript of the Veteran's October 2016 Board Hearing could not be produced due to audio malfunction in the digital audio recording system. In January 2018, the Veteran testified before the undersigned at a new hearing. A complete transcript of the hearing is associated with the claims file.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim decided. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.



The issues of entitlement to service connection for: laceration scar of the left 5th digit, erectile dysfunction and a testicular disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2018, prior to the promulgation of a decision, the Veteran withdrew his appeal for service connection for an elevated cholesterol disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for service connection for an elevated cholesterol disorder have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

During his January 2018 hearing before the undersigned, the Veteran withdrew his claim for service connection for an elevated cholesterol disorder from appellate consideration. Therefore, this claim on appeal is dismissed. 



ORDER

The appeal for service connection for an elevated cholesterol disorder is dismissed. 


REMAND

The claims for service connection for laceration scar of the left 5th digit, erectile dysfunction and a testicular disorder are REMANDED for the following action:

1. Reasons for remand: Remand is required to afford the Veteran VA examinations to determine whether he has current laceration scar of the left 5th digit or a testicular disorder that onset due to injury or disease sustained during his period of service. Remand is also required to afford the Veteran a VA examination to determine whether he has a current erectile dysfunction that onset due to injury sustained during his period of service or was caused or aggravated by the service-connected lumbar spine disability. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed laceration scar of the left 5th digit. The VBMS file must be reviewed by the examiner. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions - he reports that he cut his left 5th digit during service and his laceration scar is the result of this injury. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 

Does the Veteran have a current laceration scar of the left 5th digit that onset due to injury sustained during his period of service?  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*August 1985 service emergency care and treatment record reflects that the Veteran accidentally cut the left 5th finger with a knife. His wound was cleaned and sutured.
 
*August 1985 service treatment record reflects that the sutured lacerated left 5th finger was healing well. The assessment was healing laceration.

* The November 2009 Report of VA examination, documents the Veteran's report that the scar over the lateral part of the left metacarpal phalangeal joint of the index finger was caused by a knife cut during his period of service in August 1985. On examination, the diagnosis was laceration over the left metacarpal phalangeal joint of the index finger with residual scar.

*In an examination addendum, the examiner clarified that the Veteran's index finger was the one lacerated and bore the scar. The examiner noted that the Veteran reported that the emergency department paperwork said 5th digit. The examiner stated that for clarification it was best to name the fingers.

*A December 2016 statement reflects a private physician's opinion that the Veteran's left thumb disability, referred to as the 5th digit in the medical records, onset due to injury sustained during his period of service.

*January 2018 Hearing Transcript documents the Veteran's testimony that the 5th digit referenced in the treatment records referred to his thumb, not his pinkie finger and the laceration and resulting scar was located by his thumb.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed testicular disorder and erectile dysfunction. The VBMS file must be reviewed by the examiner. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 

(A) Does the Veteran have a current testicular disorder or erectile dysfunction that onset due to disease or injury sustained during his period of service?  

(B) Whether the Veteran's current erectile dysfunction was CAUSED OR AGGRAVATED (permanent worsening) by service-connected lumbosacral strain with mechanical low back pain.

If aggravation of any erectile dysfunction by service-connected lumbosacral strain with mechanical low back pain is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*August 1986 service treatment record documents the treatment the Veteran received for non-specified urethritis (NSU). The assessment was NSU, not resolved
 
*October 1986 service treatment record documents the treatment the Veteran received for NSU with recurrent drip. The assessment was questionable penile drip and prescription treatment for NSU in the past.

*November 1986 service treatment record reflects that the Veteran had received treatment on several occasions because of occasional morning mucoid penile drip with dysuria status post prescription treatment for NSU. On examination, the assessment was no evident pathology.

*April 1987 service treatment record documents the Veteran's complaint of urethral itching and white mucoid discharge of three day duration. The assessment was candida balanitis with distal urethritis. 

*An October 1994 private treatment record reflects that the Veteran underwent radical orchiectomy for seminoma of the right testicle.

*December 2002 VA treatment reflects the Veteran's past medical history of testicular cancer in 1995 status post right orchiectomy and radiation. All follow-up treatment was negative since diagnosis.

*April 2003 VA treatment record documents a diagnosis of erectile dysfunction.

*A December 2016 statement reflects a private physician's opinion that the Veteran has epididymo-orchitis disease and erectile dysfunction that onset due to urethral infections the Veteran sustained during his period of service.

*January 2018 Hearing Transcript documents the Veteran's testimony that his erectile dysfunction was caused by the medications used to treat his service-connected lumbar spine disability.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. After completing all indicated development, readjudicate the claims.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


